DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 9,10, and 12-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cocozza (US 3,906,950) in view of Seidel (US 746,749).
	The Cocozza reference discloses a nasal delivery device (see the entire device shown in Figures 1, 3 and 4)  comprising a nosepiece unit (see elements 10,8,80 in Figures 1,3 and 4) including a container chamber 13 with an inlet 32 and an outlet 22 and a nosepiece 80 that is arranged to entrain the associated powdered substance by inhalation through the nose of a user with the assistance of a delivery device 100 (i.e. squeeze-bulb) that the nosepiece unit is replaceably attached to, but fails to disclose the delivery device as being a mouthpiece unit as claimed.  The Seidel reference discloses another nasal delivery device (see Figure 2) having a delivery device including a mouthpiece unit I to entrain the associated powdered substance by exhalation through the mouth of a user and not by inhalation (see page 2, lines 15-34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Cocozza device to include a mouthpiece as taught by Seidel so as to entrain the associated powdered substance by exhalation through the mouth of a user and not by inhalation (see page 2, lines 15-34).  In so doing, it would merely amount to the substitution of one type of air delivery arrangement that would work equally as well in the device of Cocozza.  
	In regard to claims 3-5, see piercing elements (41,51) in Cocozza.
	In regard to claims 9,10, and 12-21, the method as claimed would be inherent during normal use and operation of the device resulting from the combined teachings of Cocozza and Seidel.
	In regard to claims 18 and 21, element 90 of Cocozza meets the claimed button.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 9,10, and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,590,530.
The patented claims define a nasal delivery device and method that essentially anticipates the now claimed subject matter including a container chamber, nosepiece unit and piercing elements.   Therefore, since the claims are anticipated and could have been previously claimed they are not patentably distinct from each other.

 
Claims 2-5, 9,10, and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,398,859.
The patented claims define a nasal delivery device and method that essentially anticipates the now claimed subject matter including a container chamber, a removable nosepiece unit and piercing elements.   Therefore, since the claims are anticipated and could have been previously claimed they are not patentably distinct from each other.
In regard to claims 9,10, and 12-21, the method as claimed would be inherent during normal use and operation of the device defined by the patented claims.


Claims 2, 9, 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,108,015.
The patented claims define a nasal delivery device and method that essentially anticipates the now claimed subject matter including a container chamber, a removable nosepiece unit and piercing elements.   Therefore, since the claims are anticipated and could have been previously claimed they are not patentably distinct from each other.
In regard to claims 9, 10 and 14, the method as claimed would be inherent during normal use and operation of the device defined by the patented claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5, 9,10, and 12-21, specifically with respect to the now claimed limitation that the nosepiece unit of Cocozza is not disclosed as being replaceable to a delivery device, have been considered but are moot because the Office has formulated a new grounds of rejection with Cocozza to meet the now claimed subject matter (see new rejection made with Cocozza above).
	In regard to Applicant’s argument that the patented claims used in the double patenting rejections fail to define the now claimed subject matter that the nosepiece unit is replaceable, Attention is directed to at least the patented claims 9 and 17 of US Pat. 8,590,530 and patented claim 1 of US Pat. 10,398,859.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649